Citation Nr: 0815518	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-17 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for status post right knee 
injury with degenerative joint disease, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1947 to July 
1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts.  

The veteran had requested a hearing before the Board in his 
June 2006 substantive appeal.  The veteran's representative 
cancelled the hearing in December 2007.  There are no 
outstanding hearing requests.  


FINDING OF FACT

The veteran's right knee has full extension, 80 degrees of 
flexion out of a normal 140 degrees, and slight right knee 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post right knee injury with degenerative joint disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's knee disability also may be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability. 38 
C.F.R. Part 4, Diagnostic Code 5257.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities. 38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  VA General Counsel precedent 
opinion has held that a separate rating under Diagnostic Code 
5010 for traumatic arthritis was permitted when a veteran who 
was rated under Diagnostic Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).



History and analysis

The veteran was granted service connection and a 
noncompensable rating for right knee injury in a February 
1952 rating decision, effective from August 6, 1951.  His 
right knee was rated at 10 percent from November 9, 2000 and 
20 percent from October 15, 2001.  The veteran submitted a 
claim for an increased rating in October 2004.  The July 2005 
Rating Decision on appeal denied the veteran an increased 
rating for status post right knee injury.  The veteran has 
appealed and seeks a rating in excess of 20 percent.  The 
veteran's 20 percent rating has been assigned under 
Diagnostic Code 5257, other impairment of the knee.

A May 2005 VA examiner reported that the knee joint's general 
appearance is abnormal on the right side with findings of 
minimal swelling and healed peripatellar surgical scar.  The 
Drawer test of the right knee was within normal limits and 
the McMurray's test of the right knee is abnormal with slight 
instability.  The right also knee showed 'locking' pain and 
joint effusion.  The range of motion for the right knee was 
80 degrees with pain beginning at 80 degrees, and extension 
normal at 0 degrees.  Further, the right knee's joint 
function was found to be additionally limited after 
repetitive use by pain, fatigue, weakness, lack of endurance 
and incoordination, with incoordination having the major 
functioning impact.  The examiner's diagnosis was 
degenerative joint disease status post injury and subsequent 
surgery with subjective factors of swelling, limited range of 
motion and pain.  The objective factor was swelling in the 
knee.

Since the veteran has full extension with 80 degrees of 
flexion, the veteran does not meet the criteria for a 
separate compensable rating for limitation of motion of the 
right knee.  The May 2005 VA examiner stated that the veteran 
had pain on motion beginning at 80 degrees of flexion.  While 
the examiner noted that the veteran's right knee function was 
additionally limited following repetitive use, it has not 
been shown that such would result in flexion limited to 45 
degrees, the requirement for a separate compensable rating.  
See Deluca, supra.  

Based on the evidence discussed above, the Board finds the 
veteran's service-connected status post right knee injury 
with degenerative joint disease is appropriately rated at 20 
percent.  The veteran does not meet the criteria for a 30 
percent rating.  The evidence of record does not show severe 
recurrent subluxation or severe lateral instability of the 
right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Consequently, the Board finds that the disability picture for 
the veteran's service-connected status post right knee injury 
with degenerative joint disease does not more nearly 
approximate the criteria for a 30 percent evaluation than 
those for a 20 percent evaluation.  Therefore, the 
preponderance of the evidence is against an increased rating.

The Board finds that during the time period under 
consideration, the veteran's status post right knee injury 
with degenerative joint disease has met the criteria for a 20 
percent rating and no higher.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In light of the above, a higher rating is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

By a January 2005 letter, issued prior to the July 2005 
denial on appeal, the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  April and December 2007 
letters informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

The April and December 2007 letters informed the veteran that 
he had to provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, that if an increase in disability was found, 
a disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in the rating 
decision and statement of the case.  Consequently, he had 
actual notice of the specific rating criteria for the 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and the 
veteran has been provided a VA medical examination.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has indicated that there are 
any additional pertinent records to support the veteran's 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

An increased rating in excess of 20 percent for status post 
right knee injury with degenerative joint disease is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


